                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

ANTWANN GARRETT Individually, and on                )
behalf of all current and former simliarly          )
situated welders, installers, laborers and hourly   )
employees,,                                         )
LAWRENCE MAXEY Individually, and on                 )
behalf of all current and former similarly          )
situated welders, installers, laborers and hourly   )
employees,,                                         )
                                                    )
                            Plaintiffs,             )
                                                    )
                       v.                           )   No. 1:19-cv-01509-SEB-TAB
                                                    )
AQUATIC RENOVATION SYSTEMS, INC.                    )
  d/b/a RENOSYS                                     )
  d/b/a RENOSYS CORP.                               )
  d/b/a SAUNA SOURCE,                               )
                                                    )
                            Defendant.              )
                                                    )
                                                    )
AQUATIC RENOVATION SYSTEMS, INC.,                   )
                                                    )
                            Counter Claimant,       )
                                                    )
                       v.                           )
                                                    )
ANTWANN GARRETT Individually, and on                )
behalf of all current and former similarly          )
situated welders, installers, laborers and hourly   )
employees,,                                         )
LAWRENCE MAXEY Individually, and on                 )
behalf of all current and former similarly          )
situated welders, installers, laborers and hourly   )
employees,,                                         )
                                                    )
                            Counter Defendants.     )



                                                1
     ORDER GRANTING DEFENDANT’S PARTIAL MOTION TO DISMISS

       On June 10, 2019, Plaintiffs Antwann Garrett and Lawrence Maxey, individually

and on behalf of those similarly situated, filed their Amended Complaint, [Dkt. 20],

alleging that Defendant Aquatic Renovation Systems, Inc. d/b/a RenoSys, d/b/a RenoSys

Corp., and d/b/a Sauna Source (“RenoSys”) violated provisions of the Indiana Wage

Payment Statute, Indiana Code § 22-2-5-1 et seq., and the Fair Labor Standards Act, 29

U.S.C. § 203 et seq. (“FLSA”). Now before us is RenoSys’s Partial Motion to Dismiss

Plaintiffs’ FLSA overtime claims (Count III ¶¶ 52–58, 60–61 and Count IV), pursuant to

Federal Rule of Civil Procedure 12(b)(6). [Dkt. 25].

       For the reasons detailed below, we grant Defendant’s Partial Motion to Dismiss.

                                   Factual Background

       Plaintiffs’ FLSA overtime claims are based on the following alleged facts.

       RenoSys sells and installs swimming pools, swimming pool liners, and other

swimming pool products within the Southern District of Indiana and elsewhere. [Compl.

¶ 7]. Plaintiff Antwonn Garrett was employed by RenoSys as either an installer or welder

for various periods of time, the most recent ending in May 2018. [Id. ¶ 8]. Plaintiff

Lawrence Maxey was employed by RenoSys as an installation crew member for slightly

more than one year from April 2017 to May 2018. [Id. ¶ 9]. Plaintiffs both were paid on

an hourly basis and neither was exempt from the FLSA’s overtime provisions. [Id. ¶ 11].

       In their respective employment positions, Plaintiffs traveled across the United

States installing or repairing swimming pools, swimming pool liners, and swimming pool

parts. [Id. ¶ 12]. RenoSys’s work schedules frequently were driven by contract

                                             2
completion deadlines. Thus, it was not unusual for Plaintiffs to work more than forty

hours in a particular workweek. [Id. ¶ 16]. Plaintiffs, however, are unable to identify any

specific week in which they worked more than forty hours, “but they know it was not

uncommon.” [Id.]. They claim that RenoSys did not properly compensate them for those

weeks they worked in excess of forty hours. [Id. ¶ 24].

        In or around 2018, Plaintiffs began using a web-based application known as

“Tsheets” to electronically record their hours. [Id. ¶ 17]. Tsheets included GPS

capabilities, which provided validation for the times spent by crew members at a jobsite

or in transit. [Id. ¶ 18]. Tsheets also enabled RenoSys to modify or adjust the hours

reported by employees as necessary. [Id. ¶ 19]. RenoSys routinely took advantage of this

feature to reduce the hours recorded by employees, resulting in their being paid for fewer

hours than the number they had actually worked. [Id. ¶ 21]. Plaintiffs regularly

complained to RenoSys management about its docketing practices and their shorted

paychecks. [Id. ¶ 22].

        RenoSys maintains a system of business records reflecting all instances in which

employees were not paid for the times they reported, including occurrences when

employees were not fully compensated for their overtime hours. [Id. ¶¶ 23-24].

                                           Analysis

   I.      Standard of Review

        “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Aschcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.

                                               3
544, 570 (2007)). At minimum, a plaintiff is required to support its complaint with “some

specific facts.” To state an overtime wage claim under the FLSA, an employee “must

provide sufficient factual context to raise a plausible inference there was at least one

workweek in which he or she was underpaid.” Hirst v. Skywest, Inc., 910 F.3d 961, 966

(7th Cir. 2018). Although plaintiffs are not required to “plead specific dates and times

that there were undercompensated hours, they must ‘provide some factual context that

will nudge their claim from conceivable to plausible.’” Id.

         In addressing RenoSys’s Motion to Dismiss, we treat all well-pleaded factual

allegations as true, and we construe all inferences that reasonably may be drawn from

those facts in the light most favorable to the non-movant. Burke v. 401 N. Wabash

Venture, LLC, 714 F.3d 501, 504 (7th Cir. 2013) (citing Iqbal, 556 U.S. at 678).

   II.       Discussion

         The FLSA requires employers to pay their qualified employees a minimum hourly

wage and one-and-a-half times their hourly wage for every hour worked in excess of

forty hours per week. See 29 U.S.C. §§ 206(a), 207(a)(1). The elements of a claim for a

denial of overcompensation include that: (1) the plaintiff was employed by the defendant;

(2) the defendant was engaged in interstate commerce or the plaintiff is otherwise

covered by the FLSA; (3) the plaintiff worked in excess of 40 hours in any given

workweek, and (4) the defendant did not pay the plaintiff overtime wages. Delgado v.

Directv, Inc., No. 1:14-CV-01722-SEB-DML, 2016 WL 1043725, at *6 (S.D. Ind. Mar.

16, 2016).



                                              4
       RenoSys insists, in accordance with Seventh Circuit precedent as well as “many

other decisions” of courts outside our Circuit, that Plaintiffs’ individual FLSA overtime

claims (Count III, ¶¶ 52–58, 60–61) require dismissal for their failure to “plead a specific

week in which they were underpaid[.]” Further, if their individual FLSA overtime claims

are dismissed, Plaintiffs cannot serve as representatives of the putative collective action.

Accordingly, RenoSys also seeks dismissal of Plaintiffs’ FLSA collective action overtime

claim (Count IV).

       RenoSys cites the Seventh Circuit decision in Hirst v. Skywest, Inc. as support for

the argument that, in order to maintain an FLSA claim, Plaintiffs must identify a “specific

week” in which they were not adequately compensated for their overtime hours.

However, Hirst expressly holds that plaintiffs “need not” plead specific dates to survive a

motion to dismiss. 910 F.3d at 966. While RenoSys draws on an extensive excerpt from

the Hirst opinion to support its position, it misleadingly inserted an ellipsis to exclude the

specific directive from the Seventh Circuit. RenoSys’s disingenuous argument that

Plaintiffs must “plead [] specific week[s] in which they were underpaid” is contrary to the

express holding of the Seventh Circuit.

       Unwilling to abandon its arguments that Plaintiffs’ FLSA overtime claims must

nonetheless nonetheless dismissed despite any requirement that specific weeks in which

the overtime violations occurred must be pled, RenoSys next challenges the factual

sufficiency of the averments in the Amended Complaint in terms of their raising “a

plausible inference that there was at least one workweek in which [they] were

underpaid.” Id. at 967.

                                              5
       RenoSys concedes that Plaintiffs have sufficiently alleged facts to establish

RenoSys’s alleged pattern of underpaying its employee, citing Plaintiffs’ allegations that

RenoSys routinely struck hours from employees’ timesheets causing employees to be

undercompensated for the hours they had actually worked. However, RenoSys contends

these allegations do not include overtime pay violations, only generalized claims for

underpayment. These allegations underlying overtime violations are merely “conclusory

allegations.” Thus, says RenoSys, Plaintiffs’ Amended Complaint lacks a sufficient

factual basis to support their FLSA overtime claims.

       We agree with RenoSys’s cited deficiencies in the Amended Complaint with

respect to the overtime claims. Plaintiffs’ allegations regarding RenoSys’s timesheet

editing procedures may prove relevant to Plaintiffs’ overtime claims, but those

allegations do not suffice to state a claim against RenoSys for separate overtime pay

violations. The Amended Complaint references only that it was not “uncommon” for

employees to work more than forty hours in a workweek, for which they were not

properly compensated. Although federal courts have diverged in terms of how much

specificity is required in pleading claims under the FLSA, Delgado, 2016 WL 1043725,

at *6, they generally agree that broad assertions that employees were not adequately

compensated for their hours worked in excess of forty do not provide the necessary

factual specificity to state a plausible FLSA overtime claim. 1 To hold otherwise would


1
  Compare Hancox v. Ulta Salon, Cosmetics, & Fragrance, Inc., No. 17-CV-01821, 2018 WL
3496086, at *3 (N.D. Ill. July 20, 2018) (concluding that plaintiff “clear[ed] the pleading hurdle,
though not by a lot” when she alleged that she worked more than forty hours in thirty to thirty-
five weeks in certain date range) and Delgado, 2016 WL 1043725, at *6 (denying motion to

                                                 6
effectively permit conclusory recitations of the statutory elements, stripped of any

underlying factual information, for an FLSA overtime claims in contravention of the

well-settled rule that such recitations are insufficient to survive a motion to dismiss. See

McReynolds v. Merrill Lynch & Co., 694 F.3d 873, 886 (7th Cir.

2012) (citing Iqbal, 556 U.S. at 679).

       We offer no opinion as to whether the evidence will eventually establish that

RenoSys has not adequately compensated Plaintiffs for the hours they worked in excess

of forty per week. We rest our decision here on the insufficiency of the Amended

Complaint in which Plaintiffs have not included sufficient factual allegations to “nudge

their claims from conceivable to plausible.” We are also not convinced that discovery of

RenoSys’s records provides a justification for Plaintiffs’ failure to include in their

pleadings any specific facts related to the alleged overtime violations, given that

“Plaintiffs are presumed to know how much they worked and how much they earned.”

Delgado 2016 WL 1043725, at *4.



dismiss FLSA overtime claim where plaintiffs alleged that they worked over forty hours in
“virtually every week between certain dates” and identified the number hours they spent working
for which they were not paid) with Hayes v. Thor Motor Coach, Inc., No. 3:19-CV-00375-DRL-
MGG, 2019 WL 6352493, at *3 (N.D. Ind. Nov. 27, 2019) (dismissing complaint that merely
stated that plaintiff “regularly worked in excess of 40 hours per workweek . . . but [was] not paid
all overtime premium compensation owed to her”) and Bland v. Edward D. Jones & Co., L.P.,
375 F. Supp. 3d 962, 979 (N.D. Ill. 2019) (dismissing complaint, noting “courts in this district
generally require a plaintiff to plead some details beyond a bare allegation that he or she worked
more than 40 hours without premium pay”).




                                                7
       Accordingly, Plaintiffs’ individual FLSA overtime claim (Count III ¶¶ 52–58, 60–

61) must be dismissed. And, because the survival of Plaintiffs’ putative collective action

overtime claim (Count IV) is contingent on their individual claims, Count IV of the

Amended Complaint must also be dismissed. See Neely v. Facility Concepts, Inc., 274 F.

Supp. 3d 851, 855–56 (S.D. Ind. Apr. 4, 2017).

                                       Conclusion

       For the reasons stated above, Defendant’s Partial Motion to Dismiss [Dkt. 25] is

GRANTED without prejudice, with leave to replead within 30 days.

       IT IS SO ORDERED.


      Date:         2/5/2020                     _______________________________
                                                  SARAH EVANS BARKER, JUDGE
                                                  United States District Court
                                                  Southern District of Indiana



Distribution:

David J. Bodle
HACKMAN HULETT LLP
dbodle@hhlaw-in.com

Steven T. Henke
HACKMAN HULETT LLP
shenke@hhlaw-in.com

Andrew M. McNeil
BOSE MCKINNEY & EVANS, LLP (Indianapolis)
amcneil@boselaw.com

Tyler John Moorhead
BOSE MCKINNEY & EVANS LLP
tmoorhead@boselaw.com

                                             8
Anthony Seaton Ridolfo, Jr.
HACKMAN HULETT LLP
aridolfo@hhlaw-in.com




                              9
